DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the second plurality of curved cuts and the second plurality of angled cuts defining a second pattern, and wherein the first pattern and the second pattern are different must be shown or the feature(s) canceled from the claim(s). Also, fifth and sixth plurality of adjacent step cuts must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A fifth and sixth plurality of adjacent step cuts are unclear. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The second plurality of curved cuts and the second plurality of angled cuts defining a second pattern, and wherein the first pattern and the second pattern are different is unclear. Additionally, a fifth and sixth plurality of adjacent step cuts are unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannister (WO 2009/082712).
Regarding claim 1, Bannister discloses a bag comprising: a front wall (12) comprising a first end and a second end; a back wall (13) comprising a first end and a second end; and a first side wall (at 20) and a second side wall (at 20), located on opposite sides of the front wall and the back wall and connecting the front wall to the back wall, the first side wall comprising a gusset with a fold line (20) extending from the second end to the first end of the first side wall and dividing the first side wall into a front side wall and a back side wall; wherein each of the front wall, back wall, first side wall, and second side wall comprise (i) a first layer comprising a woven polymer (5, 6) and (ii) 
Regarding claim 4, the second side wall further comprising a gusset with a fold line (23) extending from the second end of the second side wall to the first end of the second side wall and dividing the second side wall into a second front side wall and a second back side wall. 
Regarding claim 5, the first end of the bag further comprises a second step cut configuration (other side) comprising the second side wall, a portion of the front wall proximal the second front side wall, and a portion of the back wall proximal the second back side wall, the step cut configuration comprising a plurality of step cuts, and further comprising a plurality of separations between adjacent step cuts, and further wherein the plurality of separations comprise a curved cut or an angled cut. See Fig. 3. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 8 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister as applied above in further view of Saito et al. (US 3,508,701).
Regarding claims 2 and 3, Bannister does not disclose a curved cut. Saito, which is drawn to a bag, discloses at least one curved cut (at 7 or 8) between a plurality of angled cuts (6, 9), and at least one angled cut (6, 9) located between a plurality of curved cuts (at 7, 8, 10). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use curved cuts, as disclosed by Saito, on the bag of Bannister in order to facilitate a better closure of the bag. 
Regarding claim 6, Saito further discloses a second step cut configuration further comprise a second plurality of curved cuts and a second plurality of angled cuts. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use curved cuts, as disclosed by Saito, on the bag of Bannister in order to facilitate a better closure of the bag.  

Regarding claim 17, Bannister discloses a bag comprising: a front wall comprising a top end and a bottom end; a back wall comprising a top end and a bottom end; and a first side wall, and a second side wall on opposite sides of the front wall and back wall and connecting the front wall to the back wall, forming a bag with a top end and a bottom end, each of the first side wall and the second side wall comprising a gusset with a central fold line extending from the bottom end to the top end of the respective side walls and dividing each of the first side wall and the second side wall into a front side wall and a back side wall; wherein each of the front wall, back wall, first side wall and second side wall comprise (i) a first layer comprising a woven polymer and (ii) a second layer laminated to the first layer, said second layer comprising a polymer film; and wherein at least one of said top end or bottom end of the bag comprises a step cut configuration comprising a plurality of step cuts, each perpendicular to the top end or bottom end, respectively, and further having separations between adjacent step cuts of the back wall from the first side wall and the second side wall, the front wall from the first side wall and the second side wall, and the first and second front side walls from the first and second back side walls at the gusset fold lines. See Figs. 1-13B. Bannister does not disclose a curved cut. 

Regarding claims 18 and 21, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each angled cut define an angles as claimed with respect to the top end or bottom end of the front wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claims 19, 20 and 22-24, Bannister, as modified above, sufficiently discloses the claimed invention. 

Claims 9, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister as applied above.
Regarding claim 9, Bannister discloses a bag comprising a front wall, a back wall, a first side wall, and a second side wall, each comprising a first layer comprising a woven polymer and a second layer comprising a polymer film, and each further comprising a first end and a second end, wherein each of the first side wall and the second side wall further comprise a gusset having a fold line extending from the second St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each angled cut define an angles as claimed with respect to the top end or bottom end of the front wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bannister as applied above in further view of Saito et al. (US 3,508,701).
Regarding claim 11, Bannister does not disclose a curved cut. Saito, which is drawn to a bag, discloses at least one curved cut (at 7 or 8). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use curved cuts, as disclosed by Saito, on the bag of Bannister in order to facilitate a better closure of the bag.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bannister as applied above in further view of Bannister et al. (US 2013/0330028)(‘028).
Regarding claim 12, Bannister does not disclose an easy access feature. ‘028, which is drawn to a bag, discloses the bag comprising an easy open or easy access feature (at 224). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an easy open access feature as disclosed by ‘028 on the bag of Bannister in order to facilitate the opening of the bag. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734